Citation Nr: 1212412	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  02-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 10 percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2001 decision by the RO in Atlanta, Georgia, which denied the Veteran's claim for a rating higher than 10 percent for his pseudofolliculitis barbae.  A hearing before the Board was requested and scheduled for August 2002, but the Veteran failed to appear for the hearing.  He did not explain his absence or request to reschedule his hearing, and thus the Board deemed his request for a hearing withdrawn.  38 C.F.R. § 20.704(d) (2011).

The Board remanded this claim to the RO for further development and consideration in July 2003 and again in February 2005.

The Board subsequently issued a decision in November 2006 denying the claim for a rating higher than 10 percent for the pseudofolliculitis barbae.  The Board also denied three additional claims the Veteran also had appealed, for service connection for seborrheic dermatitis and acne vulgaris - including as secondary to his already service-connected pseudofolliculitis barbae, and determined the RO had not committed clear and unmistakable error (CUE) in a July 1999 decision awarding an initial 10 percent rating for the pseudofolliculitis barbae.  He appealed the Board's November 2006 decision to the U. S. Court of Appeals for Veterans Claims (Court). 

In a March 2008 memorandum decision, the Court affirmed the Board's denials of the claims for service connection for acne vulgaris and seborrheic dermatitis, as well as the Board's determination there was no CUE in the July 1999 RO decision assigning an initial 10 percent rating for the pseudofolliculitis barbae.  So those claims are no longer before the Board.  However, the Court vacated the portion of the Board's decision that had denied a rating higher than 10 percent for the pseudofolliculitis barbae and remanded this claim for further development and readjudication in compliance with directives specified.  The Court entered judgment in April 2008. 

In August 2008, the Board denied the Veteran's motion to advance his case on the docket.  In October 2008, the Board again remanded the claim for a higher rating for the pseudofolliculitis barbae for further development - including to provide additional notice then required by the Veterans Claims Assistance Act (VCAA), to obtain additional VA treatment records, to have the Veteran reexamined to reassess the severity of his pseudofolliculitis barbae, and, when readjudicating this claim, to determine whether the rating for this skin condition should be "staged."

Also in that October 2008 remand, the Board noted that in July 2008 the Veteran had submitted additional pertinent evidence to the Board and had waived his right to have the RO initially consider it.  38 C.F.R. § 20.1304(c).  This additional evidence included a statement requesting to reopen his claims for service connection for other skin disorders - namely, seborrheic dermatitis and acne vulgaris.  But the Board explained that he needed to submit new and material evidence to reopen these other claims, particularly since the Board already had considered and denied these other claims in its prior November 2006 decision (which the Court also had affirmed on appeal).  The Board therefore referred these other claims to the RO for appropriate development and reconsideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).  It does not appear, however, the RO developed or reconsidered these other claims.  So they are again referred to the RO for appropriate development and reconsideration.  (The Veteran has again raised these claims in a February 2011 statement.)

There also is another claim, however, which is not currently before the Board.  In a June 2006 decision, the RO denied service connection for a psychiatric disorder.  A notice of disagreement (NOD) was received from the Veteran in November 2006, in response, and a statement of the case (SOC) resultantly was issued in January 2009.  But as he did not then submit a timely substantive appeal (VA Form 9 or equivalent statement) concerning this claim, he did not complete the steps necessary to perfect his appeal of this claim to the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

The Board again remanded this claim for a higher rating for his pseudofolliculitis barbae in May 2010 for still additional development, primarily so the RO or Appeals Management Center (AMC) could in the first instance consider additional pertinent medical evidence he had submitted in April 2010.  The AMC considered this evidence and issued a supplemental SOC (SSOC) in September 2011.  So there was compliance with this remand directive.  Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board itself commits error in failing to ensure compliance).

In October 2011, so since that most recent SSOC, the Veteran submitted even more pertinent evidence, but he indicated on a February 2012 additional evidence response form that he was waiving his right to have his case remanded (sent back) to the RO, as the Agency of Original Jurisdiction (AOJ), for initial review of the additional evidence he had submitted in his appeal.  38 C.F.R. § 20.1304 (2011).


FINDING OF FACT

The Veteran's pseudofolliculitis barbae does not cause constant itching, constant exudation, extensive lesions, or marked disfigurement; it also does not affect more than 20 percent of his body or require systemic therapy of corticosteroids and immunosuppressants for a total duration of six weeks or more, during the past 12-month period.


CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 10 percent for the pseudofolliculitis barbae.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800, 7806 (2001 & 2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in an SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings 

leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, at 1281.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, 24 Vet App 94 (2010).

In this case, pre-adjudication notice letters were sent to the Veteran in November 2000 and April 2001.  Fully compliant notice was issued later by way of letters dated in February 2003, January 2004, March 2006, June 2006 and November 2008.  These letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The latter three letters also complied with Dingess by as well discussing the disability rating and effective date elements of the claim.  The claim also since has been readjudicated in the September 2011 SSOC.  So although not all of the notice he received preceded the initial adjudication of his claim, his claim has been readjudicated since providing all required notice.  The timing defect in the provision of this notice, therefore, has been rectified ("cured").  See Mayfield and Prickett, supra.  So the duty to notify has been satisfied. 

VA also has fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither he nor his representative has indicated that any additional records exist that are pertinent to this claim and, therefore, would need to be obtained before deciding this appeal.  He was afforded two VA compensation examinations to assess and then reassess the severity of his pseudofolliculitis barbae in relation to the applicable rating criteria.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  The most recent examination was in March 2010, so relatively recently, and complies with the Board's October 2008 remand directives in terms of providing the information needed to make this critical determination, such that additional examination and opinion are not needed.  38 C.F.R. §§ 3.327, 4.2.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when there is "substantial," though "exact," compliance with a remand directive).  The mere passage of time since that most recent evaluation does not obligate VA to schedule another examination, especially when, as here, there is already sufficient evidence in the file to decide the claim.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA.


II.  Analysis

The RO has rated the Veteran's pseudofolliculitis barbae as 10-percent disabling since December 1998, initially under Diagnostic Code 7806 pertaining to dermatitis or eczema.  38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  The Veteran filed a claim for a higher rating in November 2000, contending this condition is more disabling than the current evaluation contemplates.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

That being said, given unintended delays during the appellate process, VA's determination of the current severity of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased-rating claim has been pending.  And in those instances, it is necessary to "stage" the rating to compensate the Veteran for this variance.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If there is a question as to which of two evaluations is to be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board has reviewed all of the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

It initially is worth repeating at this point that the Veteran has other skin disorders that have not been determined to be related to his military service, i.e., 
service-connected, including acne and seborrheic dermatitis.  The symptoms stemming from or associated with his nonservice-connected skin disorders may not be considered in evaluating the severity of his pseudofolliculitis barbae, unless it is not possible to distinguish or differentiate the extent of his symptoms that is attributable to one versus the other.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Else, this would overcompensate him for his actual impairment of earning capacity and, in the process, run afoul of 38 C.F.R. § 4.14, which is VA's 
anti-pyramiding regulation.

During the pendency of this appeal, the criteria for rating skin disorders were revised effective August 30, 2002.  See 67 Fed. Reg. 49,590 (2002).  Either the old or the new rating criteria may be used, whichever are more favorable to the Veteran, but the new criteria only may be applied prospectively from their effective date.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003); and VAOPGCPREC 
3-2000 (Apr. 10, 2000). 

Although even more changes to 38 C.F.R. § 4.118 were made effective October 23, 2008, these additional revisions only apply to the criteria for rating scars, so concern DCs 7800-7805.  And these revisions are applicable only to claims raised on or after that date or where the Veteran expressly requests review under such criteria.  73 Fed. Reg. 54708 (Sep. 23, 2008).  No such request was made here, however.

Pseudofolliculitis barbae is not listed in 38 C.F.R. § 4.118, which contains the diagnostic codes applicable to the rating of skin disorders.  When an unlisted disorder is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

The RO as mentioned previously rated the Veteran's pseudofolliculitis barbae under DC 7806 of the old and current regulations, which pertains to dermatitis or eczema.  In a June 2006 decision, the RO noted the Veteran's pseudofolliculitis barbae was being rated as 10-percent disabling, instead, under DC 7813 pertaining to dermatophytosis (ringworm of the beard area, i.e., tinea barbae).

Pseudofolliculitis is defined as "erythematous follicular papules or, less commonly, pustules resulting from close shaving of very curly hair."  Stedman's Medical Dictionary, 27th ed., at 1470.  Dermatitis is "inflammation of the skin."  Id., at 479.  Eczema is the "[g]eneric term for inflammatory conditions of the skin, particularly with vesiculation in the acute stage, typically erythematous, edematous, papular, and crusting."  Id.,  at 566.  As the symptoms of pseudofolliculitis are similar to those of eczema, and include disfigurement of the face and neck, rating the Veteran's pseudofolliculitis barbae under DC 7806 is permissible.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).


Under the former version of DC 7806, a 10 percent rating was warranted for eczema with exfoliation, exudation, or itching involving an exposed surface or extensive area.  See 38 C.F.R. § 4.118, DC 7806 (2001).  A 30 percent rating was assigned for eczema with constant exudation or itching, extensive lesions, or marked disfigurement.  Id.  To warrant a 50 percent rating, ulceration or extensive exfoliation or crusting, and systemic or nervous manifestation or exceptional repugnance needed to be shown.  Id.

According to the revised regulations, effective August 30, 2002, a 10 percent rating is warranted for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent of exposed areas affected, or if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks during the last 12-month period.  A 30 percent rating is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 
12-month period.  38 C.F.R. § 4.118, DC 7806 (2003).

DC 7806 also allows for ratings under DCs 7800 through 7805.  However, other than DC 7800, disfigurement of the head, face, or neck, the other DCs either apply to scars other than on the head, face, and neck, or do not provide for a rating higher than 10 percent.


Under DC 7800, 10 percent rating is assigned for one characteristic of disfigurement; a 30 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or with two or three characteristics of disfigurement; a 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement. 

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are:  a scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation: scar adherent to underlying tissue; skin hypo-or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). Under note (3) the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria. 

Under DC 7813, dermatophytosis is rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending upon the predominant disability.  

The Veteran's service treatment records (STRs) show he was treated numerous times for pseudofolliculitis barbae.   His military service ended in June 1982.

Private and VA post-service outpatient treatment records since dated from 1999 to 2009 show continuing treatment for pseudofolliculitis barbae.

During an April 2001 VA-authorized private dermatological examination, the Veteran indicated that he suffered from inflammation and bumps on his face, which had become worse.  His treatment consisted of special topical medications, which he stated improved his symptoms, but he still considered his condition to be disfiguring.  Physical examination noted that the skin was diffusely hyperpigmented in the distribution of the beard.  Multiple small (0.1 cm) papules, and a few small pustules at the base of the hair shaft were noted as well as round keloid nodules (0.10-0.2cm) in the submandibular area.  There were no adhesions or tissue loss.  The diagnosis was pseudofolliculitis barbae.

During a November 2005 VA examination, the Veteran complained of mild tenderness of the pseudofolliculitis barbae lesions.  Physical examination showed that the beard area had no erythematous papules or pustules and few hyperpigmented minimally elevated papules were centered about the hair follicles.  There was no scarring or disfigurement and less than two percent of the entire body was affected.  Color photographs taken at that time were consistent with the above description.  The diagnosis was pseudofolliculitis barbae.

A January 2006 VA treatment record shows the Veteran reported occasional pustules, mostly erythematous papules.  He said he experienced great improvement of his pseudofolliculitis barbae with the use of a prescription topical cream.

Private medical records from S.F.C., M.D., dated from 2007 to 2009, reflect ongoing treatment for pseudofolliculitis barbae of the face and front of the neck only, with only topical medication.  In December 2007, the Veteran had follicular papules and hyperpigmented macules on his face and neck, with none on the rest of his body.  The physician advised the Veteran that therapy was aimed at reducing the inflammation from curled hairs growing back into the skin, through topical corticosteroids and anti-inflammatory antibiotics; the best therapy is manually removing the ingrown hair and growing a beard.  In February 2008, his follicular papules and hyperpigmented macules were improved on the face and neck with none on the rest of his body.  In January 2009, he reported that his spots and bumps were overall better, and he liked Epiceram.  On examination, there were fewer follicular papules and persistent hyperpigmented patches on his neck, chin and lower cheeks, with none on the rest of his body.


During his even more recent March 2010 VA examination, the Veteran complained of pruritic bumps in the beard region of his face and neck and said the lesions had been persistent.  He reported occasional episodes of bleeding from the lesions with scratching or shaving.  He said he shaved every three days and used a special electric razor which did not shave close to the skin.  He saw a dermatologist every two months for this condition.  He used Benzashave cream while shaving and used Tretinx cream twice daily, Topicort cream once daily, and hydroquinone twice daily for the pseudofolliculitis barbae without any improvement in the lesions.  He said the medications temporarily relieved the pruritis.  He said his medications were adjusted every two to three months as most of the medications had been ineffective.  He noted scarring on his face due to these lesions.  He worked at the U.S. Postal Service as a mail handler, and his job did not require him to shave.  He was concerned about the cosmetic appearance of his face due to the scarring, however.

On objective physical examination, there were multiple hyperpigmented papular lesions surrounding the hair follicles, involving the beard region of the neck, chin and lower cheeks, and hyperpigmented macular patches/scarring noted on the beard region of the anterior neck, chin, and lower cheeks.  There were no pustules.  The lesions involved approximately 1.5 percent of the total body surface area, and the lesions involved approximately 10 percent of the exposed areas.  The examiner indicated the Veteran had had recurring and persistent lesions over the last several years involving the beard regions of his neck, chin and lower cheeks.  He had not received any systemic therapy for the pseudofolliculitis barbae and was currently on topical medications without significant improvement in symptoms.

By letter dated in April 2010, the Veteran's private physician, S.F.C., M.D., indicated the Veteran had been seen in his dermatology clinic for pseudofolliculitis barbae and scarring/hyperpigmentation.  He had involvement of the cheeks, chin and neck, and extensive hyperpigmented scars on the above areas.


A February 2011 private medical record from V.T.P., M.D., reflects that the Veteran presented with a history of acne keloidalis on the face.  On examination, there was pustular inflammation of the hair follicles on the neck and face.  Medication was prescribed, including Monodox, Brevoxyl creamy wash, Atarax tablets (an antihistamine) by mouth as needed for itching, and pds cream.  These medications were continued:  T sal and gel shampoos, locoid lipo samples, Benzashave medicated shaving cream, sunscreen, and Epiduo samples.  Dr. P. noted that the Veteran's history and physical examination pointed toward the diagnosis of folliculitis, an inflammatory hair follicle condition which often resolves with systemic and/or topical antibiotics.

By statement dated in October 2011, the Veteran contended that at least a higher 30 percent rating is warranted for his service-connected skin disorder under the prior rating criteria of DC 7806.  He asserted that his pseudofolliculitis barbae was manifested by persistent, recurrent episodes of various stages of ulceration with some pus and crusting over his multiple follicular areas, and systemic or nervous manifestations or exceptionally repugnant.  He asserted that 40 percent of his exposed areas of his body were affected.  He further asserted that the medical records showed constant or near constant use of systemic therapy such as corticosteroids or other immunosuppressive drugs.

The medical and other evidence does not support increasing the rating for his pseudofolliculitis barbae.  See 38 C.F.R. § 4.118, DC 7806 (2001).  The objective clinical evidence of record does not show he has experienced constant exudation or itching, extensive lesions, or marked disfigurement.  And while the Board acknowledges that he suggested his scars were disfiguring, there is no confirmation his pseudofolliculitis caused any significant scarring or disfigurement.  In addition, there is no evidence it has caused crusting or ulceration of the skin on his face - particularly in the area of his beard.  Moreover, the existing 10 percent rating contemplates involvement of an exposed surface such as his face, with itching.  As such, his symptoms are no more than 10-percent disabling under the former rating criteria.

The same is true of the revised rating criteria, which took effect in August 2002. Under DC 7806, he would only be entitled to the next higher, 30 percent, rating if 20 to 40 percent of his entire body or exposed areas were affected, or if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for 6 weeks or more during the past 12 months.  Neither of these circumstances is present.  He has never required systemic therapy; at most he has used topical antibiotics.  In addition, it cannot be said that 20 to 40 percent of his body or exposed areas are affected by the pseudofolliculitis barbae.  The exposed areas affected are the beard area of his face and his neck.  At the November 2005 VA examination, there was no scarring or disfigurement and less than two percent of the entire body was affected.  The March 2010 VA examiner clarified that the hyperpigmented patches involved approximately 1.5 percent of the total body surface area and approximately 10 percent of the exposed areas.   This amount is much less than required for a higher 30 percent rating under DC 7806.

The only other diagnostic code that could possibly warrant a higher 30 percent rating is DC 7800, which would require either tissue loss and gross distortion or asymmetry, or two or three characteristics of disfigurement.  But there is no evidence of tissue loss, gross distortion, or asymmetry.  Moreover, there is no evidence the Veteran has more than one of the characteristics of disfigurement.  The examinations, including color photographs, and both private and VA outpatient treatment records are unremarkable for a scar five or more inches in length or at least a quarter inch wide; and there is no evidence that the surface contour of any alleged scar is elevated or depressed on palpation; that any scar is adherent to the underlying tissue; that there is underlying soft tissue missing; or that the skin is indurated and inflexible.  And although private treatment records noted post-inflammatory hyper-pigmentation associated with the beard area, this hyper-pigmentation does not appear from the color photographs to exceed 6 square inches.  The only characteristic of disfigurement that may be applicable is abnormal skin texture in an area exceeding 6 square inches.  But even if this characteristic of disfigurement were present, it would be the only one, and one characteristic of disfigurement would not entitle the Veteran to a higher 30 percent rating.  The Board therefore need not determine whether his abnormal skin texture exceeds 6 square inches.

A rating higher than 10 percent is not warranted at any point during this appeal period, so the Board also cannot "stage" this rating.  The most probative evidence shows the Veteran's pseudofolliculitis barbae does not affect 20 percent or more of his total body or exposed area, nor is there any indication it requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more yearly.  Under these circumstances, a rating higher than 10 percent is not warranted under the revised rating criteria. 

Some of the symptoms reported by the Veteran during the course of this appeal either have not been clinically observed by private and VA medical examiners or else are flatly contradicted by the medical evidence.  So the suggestion that he has these other symptoms is not credible.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).   Specifically, although he contends that he has had extensive systemic therapy for pseudofolliculitis barbae, this is simply not shown by the medical evidence, including his private medical records.  Moreover, despite his assertions, he is not shown to have persistent, recurrent episodes of various stages of ulceration with some pus and crusting over his multiple follicular areas, systemic or nervous manifestations, or to be exceptionally repugnant.  Also contrary to his statements, the objective evidence does not show that 40 percent of his exposed areas of his body are  affected by the pseudofolliculitis barbae.

The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden, at 1481, cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). The Board is vested with this responsibility.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Board is mindful of the Veteran's lay assertions regarding the severity of his pseudofolliculitis barbae and of his competency to comment on symptoms or visual appearance and things of those sorts.  38 C.F.R. § 3.159(a)(2).  But the Board must consider his lay assertions along with the other relevant evidence in the file, including the medical evidence as reflected in the results of his objective examinations and private medical records.  And for the reasons and bases discussed, this other evidence shows his pseudofolliculitis barbae is 10-percent disabling versus the impairment contemplated by the higher 30, 50, and 60 percent ratings under the former and revised rating criteria.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, this doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Consideration also has been given to whether the schedular evaluation is inadequate, thus requiring referral of this claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to this service-connected disability.  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  

When those two elements are met, the claim must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2011); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  An evaluation in excess of 10 percent is provided for certain manifestations of the service-connected pseudofolliculitis barbae, but the evidence reflects that those manifestations are not present in this case.  The Veteran's pseudofolliculitis barbae symptoms as demonstrated in the medical and photographic evidence are contemplated in the rating criteria.  The papules, crusting, itching, and surface area affected, etc., are all relevant considerations contemplated by the schedular rating criteria.  Hence, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Suffice to say, however, that, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Also, most, if need not all, of the evaluation and treatment the Veteran has received for his pseudofolliculitis barbae has been on an outpatient basis, not as an inpatient, much less frequent inpatient.  So extra-schedular referral is not warranted in this instance.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

The claim for a rating higher than 10 percent for the pseudofolliculitis barbae is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


